Exhibit 10.1

NONEXCLUSIVE LICENSE AGREEMENT

THIS NONEXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is made and entered into
this 27th day of August 1999 (the “EFFECTIVE DATE”), by and between Neurocrine
Biosciences, Inc., a Delaware corporation having its principal place of business
at 10555 Science Center Drive, San Diego, CA 92121 (“Neurocrine”), and the MOUNT
SINAI SCHOOL OF MEDICINE OF THE CITY UNIVERSITY OF NEW YORK, A New York
corporation having its principal place of business at One Gustave L. Levy Place,
New York, New York 10029-6574 (“Licensor’’).

WHEREAS, Licensor owns rights to certain inventions and technologies regarding
the human GnRH receptor; and

WHEREAS, Neurocrine desires to obtain a nonexclusive license to such inventions
and technologies in accordance with the terms and conditions contained herein;
and

WHEREAS, Licensor is willing to grant a nonexclusive license to Neurocrine in
accordance with the terms and conditions contained herein;

Now THEREFORE, Licensor and Neurocrine hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

1.1      “Affiliate” means any entity that directly or indirectly owns, is owned
by or is under common ownership, with Neurocrine, where “owns” or “ownership”
means direct or indirect possession of over 50% of the outstanding voting
securities of an entity.

1.2      “Licensed Patent Rights” means all valid and issued or pending claims
included in (a) the issued US patent and the patent applications listed on the
attached Exhibit A (b) all patents issuing from such patent applications.

1.3      “GnRH” means Gonadotropin-Releasing Hormone.

1.4      “GnRH-R” means Gonadotropin-Releasing Hormone Receptor claimed by the
Licensed Patent Rights.

1.5      “Licensed Products” means any product that modulates the activity of
the GnRH-R and is (a) identified or discovered using the GnRH-R, or (b) could
not have been discovered or de eloped without infringing the Licensed Patent
Rights.

1.6      “License” means the nonexclusive worldwide license to make and use the
subject matter covered under the Licensed Patent Rights to identify, screen for,
and/or develop products.

 

1



--------------------------------------------------------------------------------

1.7      “Net Sales” means the gross receipts received by Neurocrine, its
Affiliates or sublicensees, for the sale of Licensed Products to independent
non-Affiliate third parties, net of all separately invoiced and actually
incurred charges, including (a) credits, allowances, discounts and rebates to,
and chargebacks from the account of, such independent third parties; (b) actual
freight and insurance costs incurred in transporting Licensed Products to such
independent third parties; (c) reasonable and customary cash, quantity and trade
discounts and other price reduction programs; (d) sales, use, value-added and
other direct taxes incurred; and (e) customs duties, surcharges and other
government charges incurred in connection with the exportation or importation of
Licensed Products.

ARTICLE 2

TECHNOLOGY RIGHTS AND TRANSFER

2.1      License Grant.

a.        Subject to the terms of and conditions hereinafter set forth, Licensor
hereby grants to Neurocrine and Neurocrine hereby accepts from Licensor the
License.

b.        The License granted to Neurocrine in Section 2.1a. hereto shall
commence upon the Effective Date and shall remain in force on a product by
product, country-by-country basis, if not previously terminated under the terms
of this Agreement, until last to expire Licensed Patent Rights.

c.        Licensee shall have the right to grant sublicenses under the License
only with the prior written consent of Licensor; provided, however, that
Licensee shall have the right to sublicense all of its rights hereunder in any
country to at most one of its Affiliates in such country on prior notice to
Licensor. Each such sublicense shall be subject and subordinate to the terms and
conditions of this Agreement.

Neurocrine acknowledges that the Untied States Government may retain certain
rights under 35 U.S.C. 200-212 with respect to the Licensed Patent Rights. The
License granted to Neurocrine hereunder is subject to such rights. Neurocrine
agrees to use its reasonable best efforts to cause Licensed Products to be
manufactured in the United States.

ARTICLE 3

LICENSE AND ROYALTY PAYMENTS

3.1       License Fees.        In consideration of the License granted herein,
Neurocrine shall pay to Licensor on the Effective Date a non-refundable,
non-creditable license fee of fifty thousand ($50,000.00) dollars.

3.2       License Maintenance Fees.        Neurocrine shall additionally pay an
annual License maintenance fee of ten thousand ($10,000.00) dollars on each
anniversary of

 

2



--------------------------------------------------------------------------------

this Agreement through the expiration of this Agreement. Said payments are
nonrefundable except that they are fully creditable against earned royalties.

3.3      Royalties.      Neurocrine agrees to pay Licensor a royalty equal to
one percent (1.0%) of Net Sales of Licensed Products. The obligation to pay
royalties extends on a product by product, country by country basis, until the
later of expiration of the Licensed Patents Rights and fifteen (15) years after
the first commercial sale of the first Licensed Product. Neurocrine shall inform
Licensor in writing of the Date of First Commercial Sale with respect to each
Licensed Product in each country as soon as practicable after the making of each
such commercial sale.

3.4      Payments; Reports.        Payments made pursuant to Sections 3.1, 3.2
and 3.3 above shall be payable in U.S. dollars. The first royalty payment under
Section 3.3 shall cover all royalties due on Net Sales of Licensed Products
during the calendar quarter when such sales commence and shall be made
forty-five (45) days after each succeeding calendar quarter and shall cover the
royalties earned during such calendar quarter. Neurocrine agrees to provide
written reports to Licensor with such royalty payments setting forth the Net
Sales of Licensed Products sold during the applicable period. In the event that
Neurocrine is required to withhold taxes imposed on such payments in any
country, Neurocrine will remit such taxes to the proper authorities, reduce
payment to Licensor accordingly and supply Licensor with all relevant
documentation in Neurocrine’s possession so that Licensor may recover such taxes
to the extent permissible.

3.5      Development Reports.      On or before January 1 of each year,
Neurocrine agrees to provide Licensor with (i) a complete written list of
Licensed Products discovered in the previous year using Licensed Patent Rights,
and, (ii) a report describing the development status in the previous year of
each Licensed Product(s), in particular the drug development milestones that
were achieved.

3.6      Records Retention.      Neurocrine will keep, and will cause its
Affiliates and sublicensees to keep, complete and accurate records pertaining to
the sale of Licensed Products in sufficient detail to permit Licensor to confirm
the accuracy of calculations of all payments due hereunder. Such records will be
maintained for a three (3) year period following the year in which any such
payments were made hereunder.

3.7      Audit Request.      No more frequently than once a year, Licensor will
have the right to engage, at its own expense, an independent certified public
accountant reasonably acceptable to Neurocrine to examine Neurocrine’s records
to determine, with respect to any calendar year, the correctness of any report
or payment made under this Agreement. Any such audit will be conducted under
reasonable confidentiality restrictions. In the event that any such examination
reveals that payments made to Licensor hereunder are incorrect by more than
seven percent (7%) in any audited period, Neurocrine shall reimburse Licensor
for the costs of such audit in addition to promptly remitting the amount of any
underpayment with interest at the prime rate

 

3



--------------------------------------------------------------------------------

reported in the Wall Street Journal on the last day of the month prior to the
date of such remittance.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1      Due Authorization.    Each party represents and warrants that it is
duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder.

4.2      Binding Agreement.    Each party represents and warrants that this
Agreement is a legal and valid obligation binding upon it and enforceable in
accordance with its terms.

ARTICLE 5

TERM; TERMINATION

5.1      Term.    This Agreement will commence as of the Effective Date and,
unless sooner terminated as provided in this Article 5, will expire upon the
termination of the obligations to pay royalties under Section 3.3.

5.2       Termination by Neurocrine.

 

  (a)

Neurocrine shall have the right to terminate this Agreement if Licensor
materially breaches or defaults in the performance or observance of any of the
provisions of this Agreement and such breach or default is not cured within
sixty (60) days after receipt of written notice thereof from Neurocrine.

 

  (b)

Neurocrine shall have the right to voluntarily terminate this Agreement upon
thirty (30) days prior written notice to Licensor.

5.3       Termination by Licensor.

 

a.

Licensor will have the right to terminate this Agreement if Neurocrine
materially breaches or defaults in the performance or observance of any of the
provisions of this Agreement and such breach or default is not cured within
sixty (60) days after receipt of written notice thereof from the Licensor.

 

b.

Licensor may, upon giving written notice of termination, immediately terminate
this Agreement upon receipt of notice that Neurocrine has become insolvent or
has suspended business or has filed a voluntary petition or has filed an answer
admitting the jurisdiction of the U.S. Bankruptcy Court in the material
allegations of, or has consented to, an involuntary petition purporting to be
pursuant to any reorganization or insolvency law of any jurisdiction, or has
made an assignment

 

4



--------------------------------------------------------------------------------

 

for the benefit of creditors or has applied for or consented to the appointment
of a receiver or trustee of a substantial part of its property.

 

c.

Any amount payable hereunder by one of the parties to the other, which has not
been paid by the date on which such payment is due, and is not cured within
sixty (60) days after receipt of written notice thereof, shall bear interest
from such date until the date on which such payment is made, at the rate of two
percent (2%) per annum in excess of the prime rate prevailing at the Citibank,
NA, in New York, New York, during the period of arrears. Such amount and the
interest thereon may be set off against any amount due, whether in terms of this
Agreement or otherwise howsoever, to the party in default by any non-defaulting
party.

 

d.

Upon termination of this Agreement for any reason other than termination
pursuant to Section 5.2(a) and prior to expiration as set forth in Section 5.1
hereof, all rights in and to the Licensed Patent Rights shall revert to
Licensor, and Neurocrine shall not be entitled to make any further use
whatsoever of the Licensed Patent Rights.

 

e.

Termination of this Agreement shall not relieve the parties of any obligation to
the other party incurred prior to such termination , provided that in the event
of termination by Neurocrine pursuant to Section 5.2, Neurocrine shall be
relieved of all obligations hereunder including, without limitation, obligations
referenced in Section 3.2 and 3.5.

 

5.4

Effect of Termination; Survival.

Upon any termination of this Agreement, Neurocrine will pay Licensor all accrued
payments due Licensor through the expiration or termination date and the License
shall revert to Licensor.

ARTICLE 6

INDEMNIFICATION AND INSURANCE

Neurocrine agrees to indemnify, hold harmless and defend Licensor, its trustees,
officers, medical and professional staff, employees, students and agents, and
their respective successors and assigns (the “Indemnitees”), against any
liability, damage, loss or expense (including reasonable attorneys fees and
expenses of litigation) incurred or imposed upon Indemnitees in connection with
any claims, suits, actions, demands or judgments resulting or arising out of the
development, distribution, possession, manufacture, use, sale or administration
of Licensed Products by Neurocrine, its Affiliates or sublicensees. Neurocrine
or its sublicensees agree to carry and keep in force commercial general
liability insurance of not less than $1 million per occurrence and $2 million in
aggregate to cover liability for damages on account of bodily or personal injury
or death to any person or damage to property of any person. In

 

5



--------------------------------------------------------------------------------

addition, Neurocrine or its sublicensees shall keep in force product liability
insurance of not less than $2 million per occurrence and $4 million in aggregate
prior to any commercial distribution of Licensed Products; provided, however,
such limits shall be increased if Licensor can demonstrate that higher amounts
are customary for businesses the size of Neurocrine or engaged in the business
in which Neurocrine is engaged. Prior to commercialization of Licensed Products,
Licensor will be named as an additional insured on any such insurance and such
insurance shall not be canceled without at least thirty (30) days notice to
Licensor. Upon request of Licensor, Neurocrine shall provide a certificate of
insurance evidencing that all required coverage is in effect stating the limits
of such coverage. Such insurance shall be written to include coverage for any
claims incurred in connection with the matters which are the subject of this
Agreement regardless of when such claims are brought. Licensor shall promptly
notify Neurocrine of any claim for which Licensor may seek indemnification under
this Article 6. Neurocrine shall have the right to control the defense of such
claim and may enter into any settlement that does not adversely affect the
Licensed Patent Rights of Licensor. Licensor shall fully cooperate with
Neurocrine in the defense of such claim, with out-of-pocket costs reimbursed by
Neurocrine as part of the indemnification.

ARTICLE 7

GENERAL

7.1      Governing Law.        This Agreements shall be governed and construed
in accordance with the laws of the State of New York, as applied to contracts
executed and performed entirely within the State of New York, without regard to
conflicts of laws rules.

7.2      Use of Name.        Neurocrine agrees that it will not use the name,
trademark or any other identifier of Licensor in any advertising or promotion
without the prior approval of Licensor, except to disclose the existence of this
Agreement and as otherwise required by law.

7.3      Notices.        All notices or communications to either party by the
other party shall be delivered personally or sent by first-class or express
mail, postage prepaid, addressed to such party at the following addresses for
each and shall be deemed given on the date so delivered.

If to Licensor,

Mount Sinai School of Medicine of

The City University of New York

One Gustave L. Levy Place

New York, New York 10029-6574

Attn: Director, Office of Industrial Liaison

If to Neurocrine,

 

6



--------------------------------------------------------------------------------

Neurocrine Biosciences, Inc.

10555 Science Center Drive

San Diego, CA 92121

Phone: 619/658-7600

Fax:  619/658-7602

Attn:    Senior Director, Corporate Development

   Cc:   Corporate Secretary

7.4      Assignment.        Neither party to this Agreement may assign or
transfer any rights or obligations arising from this Agreement without the prior
written consent of the other party, not to be unreasonably withheld; provided,
however, that Neurocrine may assign all of its rights and obligations under this
Agreement in connection with a merger, sale of assets or other transaction
involving a change of control of Neurocrine’s business.

7.5      Amendment.        No amendment, modification or supplement of any
provision of the Agreement will be valid or effective unless made in writing and
signed by an authorized representative of each party.

7.6      Waiver.  No waiver of any provision of this Agreement in a particular
instance shall be deemed to be a waiver of any provision of this Agreement in a
later instance.

7.7      Severability.  Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of the
Agreement.

7.8      Entire Agreement of the Parties.      This Agreement will constitute
and contain the complete, final and exclusive understanding and agreement of the
parties and cancels and supersedes any and all prior negotiations,
correspondence, understandings and agreements, whether oral or written, between
the parties respecting the subject matter hereof.

7.9      Counterparts.      This Agreement may be executed in one or more
counterparts, all of which together shall constitute one instrument.

7.10    Most Favored Licensee Status.  Licensor’s current intent is that it will
not hereafter grant a license of the non-exclusive worldwide right, under the
Licensed Patents, to manufacture, use and sell Licensed Products on economic
terms and conditions, taken as a whole, less favorable to Licensor than those
provided herein with respect to Neurocrine (a “More Favored License”).
Nonetheless, if Licensor hereafter grants a More Favored License, it shall
notify Neurocrine, specifying the overall economic terms and conditions of such
More Favored License. Neurocrine may, on notice to Licensor within 10 days after
receipt of such notice from Licensor, elect to substitute the terms and
conditions of the More Favored License, in toto, for those of

 

7



--------------------------------------------------------------------------------

Neurocrine herein, to the extent practicable. To the extent such complete
substitution is not practicable, the parties shall equitably adjust the terms
and conditions of this Agreement so as to be no less favorable to Neurocrine
than those of the Most Favored License.

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT AS OF
THE EFFECTIVE DATE.

 

NEUROCRINE

   

MOUNT SINAI SCHOOL OF MEDICINE

By:

 

/s/ Kevin Gorman

   

By:

 

/s/ Arthur H. Rubenstein

Name:

 

Kevin Gorman

   

Name:

 

Arthur H. Rubenstein, MBBCh.

Title:

 

Senior Director, Corporate Development

   

Title:

 

Dean

DATE: 8/31/99

 

8



--------------------------------------------------------------------------------

Exhibit A

    

Licensed Patents

  

Title:

  

CLONING AND EXPRESSION OF GONADOTROPIN-RELEASING HORMONE RECEPTOR

Patent No:

  

5, 750, 366

App No:

  

08/080, 386

Issued:

  

May 12, 1998

Status:

  

Patented

Title:

  

CLONING AND EXPRESSION OF GONADOTROPIN-RELEASING HORMONE RECEPTOR

App No:

  

PCT/US93/05965

Filed:

  

June 22, 1993

Status:

  

Published

Title:

  

CLONING AND EXPRESSION OF GONADOTROPIN-RELEASING HORMONE RECEPTOR

Country:

  

Canada

Appln. No:

  

2,138,999

Filed:

  

June 22, 1993

Status:

  

Filed; Wait Examination

Title:

  

CLONING AND EXPRESSION OF GONADOTROPIN-RELEASING HORMONE RECEPTOR

Country:

  

Japan

Appln. No:

  

60-502, 535

Filed:

  

June 22,1993

Status

  

Filed; Wait Examination

Title:

  

CLONING AND EXPRESSION OF GONADOTROPIN-RELEASING HORMONE RECEPTOR

Country:

  

EPC (Designating Austria, Belgium, France, Germany, Italy,

  

Luxembourg, Netherlands, Sweden, Switzerland, United Kingdom,

  

Greece, Spain, Liechtenstein, Denmark, Ireland, Monaco, and

  

Portugal)

App No:

  

93915447.2

Filed:

  

June 22, 1993

Status:

  

Filed; Wait Examination

Title:

  

CLONING AND EXPRESSION OF GONADOTROPIN-RELEASING HORMONE

App No:

  

08/390,000

Filed:

  

Feb 17, 1995

Status:

  

Pending

 

9



--------------------------------------------------------------------------------

Title:

   INHIBITION AND MODULATION OF GONADOTROPIN- RELEASING
HORMONE

Country:

  

Canada

App No:

  

2, 213, 315

Filed:

  

Feb 17,1995

Status:

  

Filed; Wait Examination

Title:

   INHIBITION AND MODULATION OF GONADOTROPIN- RELEASING HORMONE

Country:

  

Japan

App No:

  

08-524961

Filed:

  

Feb 17, 1995

Status:

  

Filed; Wait Examination

Title:

   INHIBITION AND MODULATION OF GONADOTROPIN- RELEASING HORMONE

Country:

  

EPC

App No:

  

96903679.7

Filed:

  

Feb 17, 1995

Status:

  

Filed; Wait Examination

Title:

   INHIBITION AND MODULATION OF GONADOTROPIN- RELEASING HORMONE

Country:

  

US

App No:

  

PCT/US96/01034

Filed:

  

Feb 17, 1995

Status:

  

Published

 

10